Name: Commission Regulation (EEC) No 2755/88 of 2 September 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9. 88 Official Journal of the European Communities No L 245/31 COMMISSION REGULATION (EEC) No 2755/88 of 2 September 1988 fixing the amount of the subsidy on oil seeds date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 (% Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2335/88 Q, as last amended by Regulation (EEC) No 2714/88 Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2335/88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 3 September 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 3 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . L&gt;one at Brussels, 2 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2 OJ No L 197, 26 . 7 . 1988 , p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 195, 23. 7. 1988, p. 1 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7 . 1988 , p. 10 . 0 OJ No L 203, 28 . 7 . 1988 , p. 15 . (8) OJ No L 241 , 1 . 9 . 1988, p. 63 . (') OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 245/32 Official Journal of the European Communities 3 . 9 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period I 9 0) 10 (') ll (') 12 (') H1) 2 (') 1 . Gross aids (ECU) : I I I \ I  Spain 0,580 0,580 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 14,958 14,035 13,909 14,227 14,067 14,090 2. Final aids : \ \ l (a) Seed harvested and processed in : \ \ I  Federal Republic of Germany \ l \ I \ (DM) 35,7^ 33,63 33,34 34,10 33,73 34,12  Netherlands (Fl) 39,81 37,38 37,05 37,89 37,47 37,81  BLEU (Bfrs/Lfrs) - 713,77 669,20 663,05 678,33 679,25 680,36  France (FF) 102,99 95,74 94,63 97,01 99,90 100,00  Denmark (Dkr) 126,84 118,60 117,42 120,20 122,13 122,31  Ireland ( £ Irl) 11,436 10,630 10,506 10,770 11,107 11,118  United Kingdom ( £) 7,929 7,249 7,131 7,317 7,918 7,804  Italy (Lit) 20 877 19 285 18 963 19 343 20 516 20 112  Greece (Dr) 1 336,10 1 151,59 1 086,36 1 103,05 1 059,75 966,92 (b) Seed harvested in Spain and IIIl II processed : , II  in Spain (Pta) 89,44 89,44 89,44 89,44 89,44 89,44  in another Member State (Pta) 2 207,79 2 065,93 2 044,81 2 083,57 2 058,90 2 034,96 (c) Seed harvested in Portugal and I processed : \ l II  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 397,14 3 220,33 3 176,65 3 214,12 3 181,95 3 113,10 (')' Subject to the reduction resulting from the maximum guaranteed quantities system. 3 . 9 . 88 Official Journal of the European Communities No L 245/33 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 9 (') 10 (') 110) 12 (') l (') 2 (') 1 . Gross aids (ECU) : I I  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 17,458 16,535 16,409 16,727 16,567 16,590 2. Final aids : I l \ (a) Seed harvested and processed in : I I  Federal Republic of Germany \ I l \ (DM) 41,69 39,53 39,24 40,00 39,64 40,02  Netherlands (Fl) 46,43 43,99 43,66 44,51 44,09 44,43  BLEU (Bfrs/Lfrs) 833,94 789,37 783,21 798,50 799,97 801,08  France (FF) 121,68 114,43 113,32 115,70 118,86 118,96  Denmark (Dkr) 148,73 140,49 139,31 142,09 144,24 144,42  Ireland ( £ Irl) 13,515 12,708 12,584 12,849 13,217 13,228  United Kingdom ( £) 9,569 8,890 8,771 8,957 9,606 9,492  Italy (Lit) 24 870 23 277 22 956 23 335 24 603 24 199  Greece (Dr) 1 708,10 1 523,59 1 458,35 1 475,04 1 431,75 1 338,92 (b) Seed harvested in Spain and II II processed : II ||  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 2 593,33 2 451,46 2 430,34 2 469,10 2 444,44 2 420,49 (c) Seed harvested in Portugal and IIIl Il processed : II IIIlIl  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 3 867,16 3 690,35 3 646,67 3 684,14 3 651,97 3 583,12 (') Subject to the reduction resulting from the maximum guaranteed quantities system. No L 245/34 Official Journal of the European Communities 3 . 9 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 9 (') 1st period 10 (') 2nd period ll (') 3rd period 12 (') 4th period 1 (') 1 . Gross aids (ECU) :  Span  Portugal  Other Member States 5,170 ¢ 0,000 18,148 5,170 0,000 17,745 5,170 0,000 17,462 5,170 0,000 17,840 5,170 0,000 17,897 2. Final aids : l I \ l (a) Seed harvested and processed in (2) : l \ \ ¢  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 43,46 48,32 865,57 124,23 153,56 13,794 9,467 25 084 1 548,66 42,51 47,26 846,1 1 121,07 149,96 13,442 9,170 24 389 1 458,00 41,86 46,51 , 832,36 118,70 147,36 13,178 8,931 23 772 1 353,24 42,77 47,51 850,53 121,53 150,67 13,493 9,150 24 214 1 370,70 42,91 47,67 864,19 127,22 155,43 14,145 10,101 26 144 1 366,09 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 1 853,02 797,28 1 791,08 797,28 1 745,32 797,28 1 790,43 797,28 1 799,22 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 4 561,25 4 429,23 0,00 4 481,05 4 351,35 0,00 4 400,00 4 272,65 0,00 4 444,19 4 315,56 0,00 4 453,78 4 324,87 3 . Compensatory aids :  in Spain (Pta) 1 791,86 1 729,37 1 683,61 1 728,72 1 734,76 4. Special aid :  in Portugal (Esc) 4 429,23 4 351,35 4 272,65 4 315,56 4 324,87 (') Subject to the reduction resulting from the maximum guaranteed quantities system. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0298070 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,074200 2,070530 2,067000 2,063370 2,063370 2,052330 Fl 2,343030 2,339790 2,336210 2,332800 2,332800 2,321710 Bfrs/Lfrs 43,490000 43,487600 43,487500 43,490500 43,490500 43,502900 FF 7,046690 7,050500 7,054490 7,059840 7,059840 7,076770 Dkr 7,971810 7,977780 7,983130 7,988490 7,988490 8,009330 £Irl 0,775668 0,775510 0,775367 0,775432 0,775432 0,775973 £ 0,658104 0,659638 0,661009 0,662320 0,662320 0,666556 Lit 1 543,91 1 548,78 1 554,09 1 559,08 1 559,08 1 574,28 Dr 167,21500 168,61400 169,94500 171,32900 171,32900 175,02000 Esc 169,62200 170,50100 171,19000 172,00800 172,00800 174,56300 Pta 136,77500 ' 137,17600 137,52700 137,89300 137,89300 , 138,84200